office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 cjmagee postn-119841-15 uilc date date third party communication none date of communication not applicable to associate area_counsel - laguna niguel group large business international communications technology and media cc lb_i ctm ln attn jimeel r hamud from kathleen reed chief branch office of associate chief_counsel income_tax accounting cc ita subject treatment of costs to acquire internet domain names for use in taxpayer’s trade_or_business postn-119841-15 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a ----------------------------------------------- b ----------------------------------------------------- issues whether costs incurred by a taxpayer to acquire a generic internet domain name generic domain name or a non-generic internet domain name non-generic domain name from the secondary market for use in the taxpayer’s trade_or_business are deductible under sec_162 of the internal_revenue_code or are required to be capitalized under sec_263 postn-119841-15 if costs incurred by a taxpayer to acquire a non-generic domain name from the secondary market for use in the taxpayer’s trade_or_business are required to be capitalized under sec_263 are these capitalized costs amortized under sec_197 if costs incurred by a taxpayer to acquire a generic domain name from the secondary market for use in the taxpayer’s trade_or_business are required to be capitalized under sec_263 are these capitalized costs amortized under sec_197 conclusions costs incurred by a taxpayer to acquire a generic domain name or a non-generic domain name from the secondary market for use in the taxpayer’s trade_or_business must be capitalized under sec_263 as an intangible asset pursuant to sec_1_263_a_-4 and sec_1_263_a_-4 of the income_tax regulations if the non-generic domain name is registered as a trademark or functions as a trademark the capitalized costs of acquiring such a non-generic domain name from the secondary market for use in the acquiring taxpayer’s trade_or_business meets the definition of a trademark in sec_1_197-2 and constitutes an amortizable sec_197 intangible alternatively if the non-generic domain name does not meet the definition of a trademark in sec_1_197-2 but will be used by the acquiring taxpayer in its trade_or_business to provide goods or services through a website that is already constructed and will be maintained by the acquiring taxpayer the capitalized costs of acquiring such a non-generic domain name from the secondary market meets the definition of a customer-based_intangible in sec_1_197-2 and constitutes an amortizable sec_197 intangible if the generic domain name is associated with a website that is already constructed and will be maintained by the acquiring taxpayer and such taxpayer acquired the generic domain name for use in its trade_or_business either to generate advertising revenue by selling space on the website or to increase its market share by providing goods or services through the website the capitalized costs of acquiring such a generic domain name from the secondary market for use in the acquiring taxpayer’s trade_or_business meets the definition of a customer-based_intangible in sec_1_197-2 and constitutes an amortizable sec_197 intangible facts situation in a company purchases two internet domain names domain name s as part of an asset acquisition of a trade_or_business a portion of the purchase_price is allocated to each of the domain names the company will use the domain names in its trade_or_business one domain name is a generic domain name and the other domain name is a non-generic domain name postn-119841-15 situation in the same company purchases two domain names from existing holders of such domain names this acquisition is not part of an acquisition of a trade_or_business the company will use the domain names in its trade_or_business one domain name is a generic domain name and the other domain name is a non-generic domain name for both situations a non-generic domain name is usually a company or product name eg a a generic domain name is not a company or product name but typically describes a product or service using generic terms people associate with the topic eg b no facts were provided as to how the company will use the domain names in its trade_or_business further with respect to the generic domain names no facts were provided as to whether such domain names are associated with a website already constructed and maintained also with respect to non-generic domain names no facts were provided as to whether these domain names are registered as trademarks or function as trademarks this chief_counsel_advice only addresses the federal tax treatment of domain names acquired from the secondary market for use in the taxpayer’s trade_or_business therefore for example this chief_counsel_advice does not address the federal tax treatment of a domain name acquired for resale or for investment by a taxpayer law and analysis issue sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-4 generally provides that a taxpayer must capitalize an amount_paid to acquire an intangible sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to acquire an intangible from that party in a purchase or similar transaction sec_1_263_a_-4 also provides examples of intangibles requiring capitalization under this rule one such example is a trademark as defined in sec_1_197-2 thus capitalization is required for an amount_paid to another party to acquire a domain name that meets the definition of a trademark under sec_1_197-2 but is also required for an amount that is paid to acquire a domain name simply because the domain name is an intangible asset see 337_f3d_1024 9th cir domain name is a form of intangible_property postn-119841-15 capitalization is required regardless of whether the acquired domain name is a generic or non-generic domain name issue sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction under sec_197 is determined by amortizing the adjusted_basis for purposes of determining gain of such intangible ratably over the 15-year period beginning with the month in which the intangible was acquired sec_197 provides that no other depreciation or amortization deduction shall be allowable with respect to any amortizable sec_197 intangible sec_197 defines the term amortizable sec_197 intangible pursuant to sec_197 the term amortizable sec_197 intangible means any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 however sec_197 provides that the term amortizable sec_197 intangible does not include any sec_197 intangible that is not described in sec_197 e or f and that is created by the taxpayer sec_197 does not apply if the intangible is created in connection with a transaction or series of related transactions involving the acquisition of assets constituting a trade_or_business or substantial portion thereof see also sec_1_197-2 the term sec_197 intangible is defined in sec_197 and e and the regulations thereunder an intangible asset not described as a sec_197 intangible may not be amortized under sec_197 sec_197 provides that customer-based intangibles are a sec_197 intangible sec_197 defines the term customer-based intangibles as meaning i composition of market ii market share and iii any other value resulting from future provision of goods or services pursuant to relationships contractual or otherwise in the ordinary course of business with customers sec_1_197-2 further provides that the amount_paid or incurred for customer-based intangibles includes for example any portion of the purchase_price of an acquired trade_or_business attributable to the existence of a customer base a circulation base an undeveloped market or market growth insurance in force the existence of a qualification to supply goods or services to a particular customer a mortgage servicing contract an investment management_contract or other relationship with customers involving the future provision of goods or services sec_197 provides that any franchise trademark or trade_name is a sec_197 intangible sec_1_197-2 provides in pertinent part that the term trademark includes any word name symbol or device or any combination thereof postn-119841-15 adopted and used to identify goods or services and distinguish them from those provided by others a trademark includes any trademark arising under statute or applicable common_law and any similar right granted by contract the renewal of a trademark is treated as an acquisition of the trademark sec_1_197-2 provides that the acquisition of a franchise trademark or trade_name constitutes the acquisition of a trade_or_business or a substantial portion thereof unless one of the exceptions in sec_1_197-2 applies sec_197 provides exceptions to the definition of a sec_197 intangible when the asset is acquired in a transaction or series of related transactions that does not involve the acquisition of assets constituting a trade_or_business or a substantial portion of it one such exception is described in sec_197 and sec_1_197-2 which provide that a sec_197 intangible does not include any right under a contract if the right a is acquired in the ordinary course of a trade_or_business and not as part of a purchase of a trade_or_business b is not described in sec_197 b e or f c is not a customer-based_intangible a customer-related information base or any other similar item and d has either a fixed duration of less than years or is fixed as to the amount and the adjusted_basis is properly recoverable under a method similar to the unit-of-production method certain domain names may be registered as trademarks a domain name that is registered as a trademark clearly meets the definition of a trademark under sec_1 b because none of the exceptions in sec_197 and sec_1_197-2 apply the taxpayer’s capitalized costs of acquiring a domain name that is registered as a trademark whether acquired as a separate asset or as part of the acquisition of a trade_or_business is a sec_197 intangible further such capitalized costs are not within the exception in sec_197 and sec_1_197-2 for self-created intangibles consequently the taxpayer’s capitalized costs of acquiring a domain name that is registered as a trademark whether acquired as a separate asset or as part of the acquisition of a trade_or_business is an amortizable sec_197 intangible under sec_197 accordingly these capitalized costs must be amortized ratably over a 15-year period beginning on the first day of the month in which the intangible was acquired but most domain names are not registered as trademarks these domain names are the focus of this chief_counsel_advice for both situation and situation no facts were provided as to how the taxpayer will use the domain names in its trade_or_business further with respect to the generic domain names no facts were provided as to whether such domain names are associated with a website already constructed and maintained accordingly for purposes of this chief_counsel_advice our analysis of whether purchased domain names are amortizable sec_197 intangibles is based on the following assumptions a each purchased domain name is associated with a website already constructed and will be maintained by the acquiring taxpayer and b the taxpayer purchased the generic postn-119841-15 domain names for use in its trade_or_business either to generate advertising revenue by selling space on the website or to increase its market share by providing goods or services through the website non-generic domain names a non-generic domain name is usually a company or product name besides providing the domain name holder’s internet address a non-generic domain name actually is used to identify the particular good service and or business that is associated with the website but that identification alone is not enough to meet the definition a trademark under sec_1_197-2 the non-generic domain name must be used to identify goods or services and to distinguish them from those provided by others emphasis added if a non-generic domain name functions as a trademark as defined in sec_1 b then the capitalized costs of such a domain name is a sec_197 intangible unless an exception in sec_197 and sec_1_197-2 is applicable none of these exceptions are applicable further such capitalized costs are not within the exception in sec_197 and sec_1_197-2 for self-created intangibles consequently the taxpayer’s capitalized costs of acquiring a non-generic domain name that functions as a trademark whether acquired as a separate asset or as part of the acquisition of a trade_or_business is an amortizable sec_197 intangible under sec_197 accordingly under both situation and situation the company is required to amortize these capitalized costs ratably over a 15-year period beginning on the first day of the month in which the intangible was acquired alternatively if a purchased non-generic domain name does not function as a trademark we believe that the capitalized costs of acquiring such a non-generic domain name meets the definition of a customer-based_intangible in sec_1_197-2 if the acquiring taxpayer uses the non-generic domain name in its trade_or_business to provide goods or services through a website that is already constructed and will be maintained by the acquiring taxpayer consequently the capitalized costs of such a domain name used in that manner is a sec_197 intangible unless an exception in sec_197 and sec_1_197-2 is applicable the only possible exception is in sec_1_197-2 but it is inapplicable because the non-generic domain name described in this paragraph is a customer-based_intangible see sec_1_197-2 no other exceptions in sec_197 and sec_1_197-2 are applicable further the capitalized costs of such a domain name are not within the exception in sec_197 and sec_1_197-2 for self-created intangibles consequently the taxpayer’s capitalized costs of acquiring a non-generic domain name used in the manner described in this paragraph whether acquired as a separate asset or as part of the acquisition of a trade_or_business is an amortizable sec_197 intangible under sec_197 accordingly under both situation and situation the company is required to amortize these capitalized costs ratably over a 15-year period beginning on the first day of the month in which the intangible was acquired postn-119841-15 generic domain names a generic domain name is not a company or product name but rather describes a product or service using generic terms people associate with the topic accordingly we believe that a generic domain name does not meet the definition of a trademark under sec_1_197-2 however a purchased generic domain name is a customer-based_intangible as defined in sec_1_197-2 if a the generic domain name is associated with a website that is already constructed and will be maintained by the acquiring taxpayer and b such taxpayer acquired the generic domain name for use in its trade_or_business either to generate advertising revenue by selling space on the website or to increase its market share by providing goods or services through the website accordingly such a generic domain name is a sec_197 intangible unless an exception in sec_197 and sec_1 c is applicable the only possible exception is in sec_1_197-2 but it is inapplicable because the generic domain name described in the preceding paragraph is a customer-based_intangible see sec_1_197-2 no other exceptions in sec_197 and sec_1 c are applicable further the capitalized costs of such a generic domain name are not within the exception in sec_197 and sec_1_197-2 for self-created intangibles consequently the taxpayer’s capitalized costs of acquiring a generic domain name described in the preceding paragraph whether acquired as a separate asset or as part of the acquisition of a trade_or_business is an amortizable sec_197 intangible under sec_197 accordingly under both situation and situation the company is required to amortize these capitalized costs ratably over a 15-year period beginning on the first day of the month in which the intangible was acquired case development hazards and other considerations further factual development is needed to determine if the domain names meet the assumptions stated on page or if the non-generic domain name functions as a trademark as defined in sec_1_197-2 we are aware that a taxpayer may purchase a domain name outside of the secondary market or for reasons other than those discussed in this chief_counsel_advice in such cases our analysis may be different we also are aware that a taxpayer may purchase a generic domain name even though a website has not been constructed and no goods or services have been offered in this case we believe that the inherent value of the generic domain name does not meet the definition of goodwill in sec_1_197-2 if a purchased domain name is not an amortizable sec_197 intangible then the domain name is an intangible asset subject_to sec_167 the 15-year safe_harbor provided postn-119841-15 in sec_1_167_a_-3 does not apply because the acquired domain name is an intangible described in sec_1_263_a_-4 see sec_1_167_a_-3 therefore such domain name is amortized under sec_167 only if the taxpayer can show a limited useful_life pursuant to sec_1_167_a_-3 for purposes of sec_167 the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business or in the production of its income see sec_1_167_a_-1 because a business usually intends to use a domain name for an indeterminable period of time we believe that the registration period of a domain name subject_to sec_167 is not its useful_life for purposes of sec_167 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
